United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-205
Issued: July 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 27, 2008 appellant filed a timely appeal of a January 24, 2008 decision of the
Office of Workers’ Compensation Programs denying his claim for compensation and a July 24,
2008 decision of an Office hearing representative finding that he had abandoned his request for
an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant abandoned his request for a hearing before an
Office hearing representative; and (2) whether appellant met his burden of proof in establishing
that he sustained an occupational disease in the performance of duty.
FACTUAL HISTORY
On November 28, 2007 appellant, then a 54-year-old letter carrier, filed an occupational
disease claim alleging that he sustained cervical sprain and lumbar strain from casing and
carrying mail.
He stopped work on October 12, 2005 and returned to work on
November 16, 2005. Appellant provided his return address.

In support of his claim, appellant submitted reports dated October 30 and November 21,
2007 from Dr. Neal Taub, a Board-certified physiatrist, who diagnosed chronic lumbar syndrome
and noted that appellant’s duties as a mail carrier aggravated his back condition. In a June 22,
2007 report, Dr. Surendrapal Singh Mac, a Board-certified orthopedic surgeon, diagnosed
resolved cervical sprain, resolved lumbar strain and degenerative arthritis with degenerative disc
disease of the lumbar spine. He indicated that on October 12, 2005 appellant probably had a
temporary aggravation of his back condition resulting in increased symptoms.
On December 5, 2007 the Office advised appellant of the factual and medical evidence
necessary to establish his claim and allowed him 30 days to submit additional evidence.
Appellant submitted a January 3, 2008 statement noting that, while delivering mail on
November 12, 2005, he felt severe pain and aggravation in his lower back and legs. He asserted
that his job duties consisting of casing mail and curb line delivery, which required twisting and
turning his body, aggravated his back condition. In an undated statement, appellant provided a
detailed description of his job duties and the amount of time per day spent performing each duty.
He noted that casing and delivering mail consisted of constant turning and twisting of his body as
well as bending, stooping and lifting.
Appellant subsequently submitted several reports from Dr. Taub dated between April 25
and December 28, 2007 diagnosing chronic lumbar syndrome.
By decision dated January 24, 2008, the Office denied appellant’s claim for
compensation finding that the evidence was insufficient to establish that the events occurred as
alleged. It also found that the medical evidence did not establish a work-related condition.1 The
decision listed an erroneous address as a vowel was misentered.
Appellant requested an oral hearing on February 23, 2008. Both the appeal request form
and the envelope bearing the postmark properly listed appellant’s address. On June 2, 2008 the
Office issued a notice to appellant informing him that a telephone hearing was scheduled for
July 8, 2008 at 9:00 a.m. It provided him with a telephone number and a pass code to use to
access the hearing representative. The Office’s notice again erroneously listed appellant’s street
address.
By decision dated July 24, 2008, the Office found that appellant had abandoned his
request for an oral hearing as he received proper notice of the scheduled hearing but did not
appear. It advised that he did not contact it prior to or subsequent to the scheduled hearing to
explain his failure to appear.
On appeal, appellant asserts that he did not receive written notification that the hearing
was scheduled for July 8, 2008.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act and its implementing regulations, a
claimant who has received a final adverse decision by the Office is entitled to receive a hearing
1

The Office noted that, on July 12, 2007, it denied ongoing benefits for a back condition resulting from the
April 21, 2003 work injury. This pertains to a separate claim that is not before the Board.

2

upon writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.2 Unless otherwise directed in writing by the claimant, the hearing
representative will mail a notice of the time and place of the oral hearing to the claimant and any
representative at least 30 days before the scheduled date.3 The Office has the burden of proving
that it mailed notice of a scheduled hearing to a claimant.4
The authority governing abandonment of hearings rests with the Office’s procedure
manual, which provides as follows:
“A hearing can be considered abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not
requested a postponement; the claimant has failed to appear at a scheduled
hearing; and the claimant has failed to provide any notification for such failure
within 10 days of the scheduled date of the hearing.
“Under these circumstances, [the Branch of Hearings and Review] will issue a
formal decision finding that the claimant has abandoned his or her request for a
hearing and return the case to the [district Office].”5
ANALYSIS
Appellant asserts on appeal that he did not abandon his hearing as he never received
notice of the scheduled hearing. The Board finds that the record establishes that the notice of
hearing was not properly addressed and mailed to appellant. As the notice was not properly
addressed, there is not a presumption that appellant received notice of his scheduled hearing.6
Appellant provided his return address on correspondence to the Office, including his
Form CA-2, the February 23, 2008 appeal request form and on the postmarked envelope
containing the February 23, 2008 hearing request. However, the Office misaddressed notice of
oral hearing.7 As the Office did not use the correct spelling of appellant’s address it did not
properly address the notice of hearing.8 The record establishes that the Office did not mail the
notice of oral hearing to appellant at his correct address. The presumption inherent in the
2

See 5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

3

20 C.F.R. § 10.617(b).

4

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearing and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999); see R.C., 59 ECAB ___ (Docket No. 08-132, issued May 9, 2008).
6

See Michelle R. Littlejohn, supra note 4 (where the Board found that a notice of hearing sent to an incomplete
address did not constitute proper notice, and therefore, appellant’s failure to appear did not constitute abandonment
of her hearing request).
7

The record reflects that appellant had received some mail from the Office listing the misspelled address.
However, this is insufficient to establish that all correspondence sent by the Office to the improper address reached
appellant.
8

See Clara T. Norga, 46 ECAB 473 (1995) (where the Office’s finding of abandonment in a case rests on the
strength of the presumption that the notice was properly addressed and duly mailed).

3

mailbox rule, that a notice mailed to an individual in the ordinary course of business was
received by that individual, is rebutted.9
The Board finds that the record does not establish that appellant was properly notified of
the oral hearing scheduled for July 8, 2008. Therefore, the Office has not met its burden of proof
that it mailed appellant notice of the scheduled hearing.
CONCLUSION
The Board finds that the Office did not properly determine that appellant abandoned his
hearing request. The case will be remanded to the Office to schedule a hearing before an Office
hearing representative with proper notice provided to appellant.10
ORDER
IT IS HEREBY ORDERED THAT the July 24, 2008 decision is set aside and the case
is remanded to the Office for action consistent with this opinion of the Board.
Issued: July 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

See Littlejohn, supra note 4.

10

In light of the Board’s decision, the merit issue is moot.

4

